                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


R. ALEXANDER ACOSTA, SECRETARY
OF LABOR, UNITED STATES
DEPARTMENT OF LABOR,
                                                    Civil No.: 1:18-cv-549 (LMB/IDD)
                                 Plaintiff,
v.

AT HOME PERSONAL CARE SERVICES,
LLC, and ROBIN WRIGHT, Individually,

                                Defendants.


          PLAINTIFF’S OBJECTIONS TO DEFENDANTS’ 26(a)(3) DISCLOSURES

          Pursuant to the Court’s July 30, 2018, Pretrial Scheduling Order, Plaintiff, R. Alexander

Acosta, Secretary of Labor, U.S. Department of Labor (“Plaintiff” or the “Secretary”), submits

the following objections to the Defendants’ proposed exhibits. See ECF Docket No. 9.



     I.      Objections to Defendants’ List of Exhibits

          Plaintiff objects to Defendants’ Exhibits on the following bases:



Defendants’ Exhibit 3

          Defendant’s Exhibit 3 purports to be a demonstrative exhibit of Defendants’ Hour

Calculations compared to DOL Summaries of Alleged Overtime Hours. However, such

document has not been produced in discovery or provided to Plaintiff within its exhibit

exchange. Moreover, pursuant to the Court’s January 11, 2019 Order, Defendants were required

to supplement all responsive documents by January 24, 2019. See ECF Docket No. 18.
Defendants have repeatedly failed to produce said documents during discovery or at any time

before January 24, 2019. As such, the Court should prohibit Defendants from relying upon those

documents at trial. See Fed. R. Civ. P. 37(c); Quarterman v. Spirit Line Cruises, LLC, No.: 2:13-

cv-3552-PMD, 2016 WL 374787, at *5 (D.S.C. Feb. 1, 2016); Randolph v. ADT Sec. Servs., Inc.,

No. CIV. DKC 09-1790, 2012 WL 4480259, at *3 (D. Md. July 23, 2012) (“[a]gain, if these

photographs were not produced during discovery, they may not be presented at trial.”).

       Furthermore, Defendants have refused to obey the directive of the Court, to the detriment

of Plaintiff. As a result, Plaintiff has been denied the opportunity to examine additional records

which Defendants presumably relied upon in creating this “demonstrative” exhibit. See e.g.

United States v. Janati, 374 F.3d 263, 273 (4th Cir.2004)(“The obvious import of [Rule 1006] is

to afford a process to test the accuracy of the chart's summarization.”).In noting their objections

to Defendants’ Exhibit 3, Plaintiff also respectfully refers the Court to his separate Motion for

Sanctions and Memorandum in Support on this issue. Those pleadings thoroughly address

Defendants’ refusal to provide full and complete payroll records in violation of the Court’s

January 24, 2019 Pretrial Scheduling Order and January 11, 2019 Compel Order.

       Further, until Defendants provide the underlying records, which must be admissible

standing alone, it is difficult to determine whether this document is a “demonstrative exhibit.”

See U.S. v. Bakker, 925 F. 2d 728, 736 (4th Cir. 1991) and U.S. v. Strissel, 920 F.2d 1162, 1163

(4th Cir. 1990) Plaintiff cannot determine the full extent to which each the Exhibit 3 is

objectionable. Defendants cannot authenticate and lay the proper foundation to said document.

See Fed.R. Evid. 901. Plaintiff also objects that the documents constitute inadmissible hearsay.

See Fed. R. Evid. 802, 901.




                                                 2
Defendants Exhibit 4

       This proposed exhibits consists of incomplete provider aide records, time sheets, and

payroll summaries. Pursuant to the Court’s January 11, 2019 Order, Defendants were required to

provide all responsive documents by January 24, 2019. See ECF Docket No. 18. Defendants

have repeatedly failed to produce said documents during discovery or at any time before January

24, 2019. As such, the Court should prohibit Defendants from relying upon those documents at

trial. See Fed. R. Civ. P. 37(c); Quarterman v. Spirit Line Cruises, LLC, No.: 2:13-cv-3552-

PMD, 2016 WL 374787, at *5 (D.S.C. Feb. 1, 2016); Randolph v. ADT Sec. Servs., Inc., No.

CIV. DKC 09-1790, 2012 WL 4480259, at *3 (D. Md. July 23, 2012) (“[a]gain, if these

photographs were not produced during discovery, they may not be presented at trial.”).

       Furthermore, Defendants have refused to obey the directive of the Court, to the detriment

of Plaintiff. As a result, Plaintiff has been denied the opportunity to examine additional records

which Defendants presumably will rely upon in support of any contention or statement contained

in its affirmative defenses. In noting their objections to Defendants’ Exhibit 4, Plaintiff also

respectfully refers the Court to his separate Motion for Sanctions and Memorandum in Support

on this issue. Those pleadings thoroughly address Defendants’ refusal to provide full and

complete payroll records in violation of the Court’s January 24, 2019. Pretrial Scheduling Order

and January 11, 2019 Compel Order.



Defendants Exhibit 12:

       Defendant’s Exhibit 12 are Medicare Rules and Policies. Such documents are not

relevant to any issue in dispute or any fact of consequence in determining this matter and,

therefore, should be excluded These documents are not relevant to the question of whether



                                                  3
Defendants failed to pay its employees the overtime premium rate for hours worked over 40 in a

workweek. See Fed. R. Evid. 402. Fed. R. Evid. 401 states evidence is relevant if (a) it has a

tendency to make a fact more or less probable than it would be without the evidence; and (b) the

fact is of consequence in determining the action. Moreover, its inclusion will confuse the issues

and is not an efficient use of time. See Fed. R. Evid. 402, 403.



Defendants Exhibit 13:

       Defendant’s Exhibit 13 are “DMAS” Rules, Chapter 2. Such documents are not relevant

to any issue in dispute or any fact of consequence in determining this matter and, therefore,

should be excluded. These documents are not relevant to the question of whether Defendants

failed to pay its employees the overtime premium rate for hours worked over 40 in a workweek.

See Fed. R. Evid. 402. Fed. R. Evid. 401 states evidence is relevant if (a) it has a tendency to

make a fact more or less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action. Moreover, its inclusion will confuse the issues and is not

an efficient use of time. See Fed. R. Evid. 402, 403.



Defendants Exhibit 14

       Defendant’s Exhibit 14 are “MedPass” Medicare Guidelines. Such documents are not

relevant to any issue in dispute or any fact of consequence in determining this matter and,

therefore, should be excluded. These documents are not relevant to the question of whether

Defendants failed to pay its employees the overtime premium rate for hours worked over 40 in a

workweek. See Fed. R. Evid. 402. Fed. R. Evid. 401 states evidence is relevant if (a) it has a

tendency to make a fact more or less probable than it would be without the evidence; and (b) the



                                                 4
fact is of consequence in determining the action. Moreover, its inclusion will confuse the issues

and is not an efficient use of time. See Fed. R. Evid. 402, 403.



Defendants Exhibit 11:

       Defendant’s Exhibit 11, State Workers Comp. Commission Non-Determination Opinion

has no relevance to the case at bar. Such document predated the relevant time period of October

6, 2015 through October 1, 2017. As these documents address a period that has no relevance to

this litigation, is not relevant to any issue in dispute or any fact of consequence in determining

this matter, these documents should be excluded. Additionally, Defendants cannot authenticate

said documents and the documents constitute inadmissible hearsay. See Fed. R. Evid. 802, 901.

Moreover, its inclusion will confuse the issues, mislead the jury and waste of time. See Fed. R.

Evid. 402, 403.



Defendants Exhibit 16

       Defendant’s Exhibit 16 is an Audit dated September 19, 2018. Such documents are not

relevant to any issue in dispute or any fact of consequence in determining this matter and,

therefore, should be excluded. These documents are not relevant to the question of whether

Defendants failed to pay its employees the overtime premium rate for hours worked over 40 in a

workweek. See Fed. R. Evid. 402. Fed. R. Evid. 401 states evidence is relevant if (a) it has a

tendency to make a fact more or less probable than it would be without the evidence; and (b) the

fact is of consequence in determining the action. Moreover, its inclusion will confuse the issues

and is not an efficient use of time. See Fed. R. Evid. 402, 403.




                                                  5
Defendants Exhibit 17:

       Defendant’s Exhibit 17 is a Virginia Dept. of Health Home Care License for AHPC.

Such documents are not relevant to any issue in dispute or any fact of consequence in

determining this matter and, therefore, should be excluded. These documents are not relevant to

the question of whether Defendants failed to pay its employees the overtime premium rate for

hours worked over 40 in a workweek. See Fed. R. Evid. 402. Fed. R. Evid. 401 states evidence is

relevant if (a) it has a tendency to make a fact more or less probable than it would be without the

evidence; and (b) the fact is of consequence in determining the action. Moreover, its inclusion

will confuse the issues and is not an efficient use of time. See Fed. R. Evid. 402, 403.



Defendants Exhibit 18

       Defendant’s Exhibit 18 is “CHAP” Accreditation Letter Dated April 4, 2018. Such

document is not relevant to any issue in dispute or any fact of consequence in determining this

matter and, therefore, should be excluded. These documents are not relevant to the question of

whether Defendants failed to pay its employees the overtime premium rate for hours worked

over 40 in a workweek. See Fed. R. Evid. 402. Fed. R. Evid. 401 states evidence is relevant if (a)

it has a tendency to make a fact more or less probable than it would be without the evidence; and

(b) the fact is of consequence in determining the action. Moreover, its inclusion will confuse the

issues and is not an efficient use of time. See Fed. R. Evid. 402, 403.




                                                 6
                                       Respectfully Submitted,

Post Office Address                    Kate S. O’Scannlain
                                       Solicitor of Labor
U.S. Department of Labor
201 12th Street South, Suite 401       Oscar L. Hampton III
Arlington, VA 22202                    Regional Solicitor
Phone: 202.693.9393
Fax: 202.693.9392                      Samantha N. Thomas
                                       Associate Regional Solicitor

                                       Leah Williams
                                       Wage and Hour Counsel

                                       ____/s/_Ryma Lewis_____________
                                       Ryma Lewis
                                       Attorney
                                       Office of the Regional Solicitor
                                       201 12th Street South
                                       Arlington, VA 22202-5450
                                       VA Bar No.: 83322
                                       P: (202)693-9369
                                       F: (202)693-9392
                                       E: Lewis.Ryma@dol.gov

                                       U.S. DEPARTMENT OF LABOR
                                       Attorneys for Plaintiff
Date: January 28, 2019




                                   7
                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 28, 2019, I will electronically file the foregoing with
the Clerk of Court using the CM/ECF system which will send notification of such filing to:
SETH JAMES B. OBED, VSB #82482
Obed Law Group, PLC
111 Oronoco Street
Alexandria, VA 22314
[T] (703) 638-8913; [F](703)894-4940
sobed@obedlaw.com
Attorney for Defendants

                                                   ____/s/_Ryma Lewis_____________
                                                   Ryma Lewis
                                                   Attorney
                                                   Office of the Regional Solicitor
                                                   201 12th Street South
                                                   Arlington, VA 22202-5450
                                                   VA Bar No.: 83322
                                                   P: (202)693-9369
                                                   F: (202)693-9392
                                                   E: Lewis.Ryma@dol.gov




                                              8
